NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               JULIANA E. ELAUGOS,
                 Claimant-Appellant,

                           v.
    ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              __________________________

                      2011-7010
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case No. 08-2271, Judge Alan G.
Lance, Sr.
             ___________________________

                Decided: March 9, 2011
             ___________________________

    JULIANA E. ELAUGOS, Brgy Collat, Masinloc, Philip-
pines, pro se.

    CHRISTOPHER A. BOWEN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were TONY WEST, Assis-
ELAUGOS   v. DVA                                        2


tant Attorney General, JEANNE E. DAVIDSON, Director,
and MARTIN F. HOCKEY, Assistant Director. Of counsel on
the brief were MICHAEL J. TIMINSKI, Deputy Assistant
General Counsel, and BRIAN D. GRIFFIN, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.
              __________________________

    Before BRYSON, DYK, and PROST, Circuit Judges.
PER CURIAM.

                        DECISION

     Juliana E. Elaugos appeals the decision of the Court
of Appeals for Veterans Claims (“the Veterans Court”)
upholding the denial of her request to reopen an applica-
tion for benefits connected to her husband’s military
service. The court held that she failed to present new and
material evidence to justify reopening her claim. We
affirm.

                      BACKGROUND

    Mrs. Elaugos is the surviving spouse of Aureliano E.
Elaugos, who served in the Philippine Commonwealth
Army from September 1941 to April 1942 while those
forces were in the service of the United States Armed
Forces. He also had recognized guerrilla service from
March 1945 to October 1945 and regular Philippine Army
service from October 1945 to January 1946. He died in
1980 as a result of uremia secondary to chronic nephritis.

    In February 1985, Mrs. Elaugos sent a letter to the
Veterans Administration’s Manila regional office inquir-
ing about accrued benefits. The regional office explained
that non-service-connected death benefits were unavail-
3                                          ELAUGOS   v. DVA


able to dependents of deceased veterans with Mr.
Elaugos’s type of service. The regional office also noted
that there was no evidence of any connection between his
service and his death.

    Mrs. Elaugos did not take further action until Decem-
ber 1998 when she filed a claim seeking to establish
service connection between her husband’s military service
and his death, and seeking accrued benefits. She submit-
ted evidence including her husband’s service records, his
death certificate, and a certificate of treatment showing
he was treated for malaria in 1944. In an October 1999
decision, the regional office denied her claim for service
connection, finding no evidence of any relationship be-
tween the veteran’s service and the conditions that caused
his death. The regional office also rejected her claim for
accrued benefits because her claim was filed more than
one year after her husband’s death. When Mrs. Elaugos
did not appeal that decision it became final.

    In June 2005, Mrs. Elaugos sent a letter to the re-
gional office requesting that her previous claim be
changed to a pension claim for a non-service-connected
death and asserting that her husband had been a prisoner
of war in 1942. The regional office responded by explain-
ing that a finally denied claim could be reopened only
upon the submission of new and material evidence. The
regional office also informed Mrs. Elaugos that service in
the Philippine Commonwealth Army and the recognized
guerillas did not meet the eligibility requirements for a
non-service-connected death pension.

    In May 2006, Mrs. Elaugos sought to reopen her ser-
vice connection claim. She submitted additional docu-
ments in support of her claim, including a copy of her
marriage certificate and documents showing her housing
ELAUGOS   v. DVA                                          4


status. The regional office again advised Mrs. Elaugos
that her claim could be reopened only if she submitted
new and material evidence pertaining to her claim. The
regional office also requested more information about her
husband’s alleged prisoner of war status. In July 2006,
the regional office denied relief on the ground that Mrs.
Elaugos had not submitted new and material evidence
that would justify reopening her service connection claim.

    Mrs. Elaugos appealed that decision to the Board of
Veterans’ Appeals. The Board reviewed the evidence she
had submitted and concluded that it was “essentially
duplicative” of the evidence previously considered by the
regional office. The Board also found that the evidence
was not material to her non-service-connected death
benefits claim or her service connection claim.

     Mrs. Elaugos then appealed to the Veterans Court.
Because she focused her appeal on the service connection
claim and did not address the issue of death benefits, the
court deemed her death benefits claim abandoned. As to
the service connection claim, the court found that she had
failed to submit new and material evidence that would
justify reopening that claim.

                       DISCUSSION

    Mrs. Elaugos appeals the Veterans Court’s decision
that she was not entitled to reopen her claim that her
husband’s death from uremia was connected to his mili-
tary service. She contends that the Department of Veter-
ans Affairs (“DVA”) failed to fulfill its duty to assist her
under 38 U.S.C. § 5103A because it concentrated on her
non-service-connected death benefits claim without in-
forming her that survivors of Filipino veterans are not
entitled to death pension benefits.
5                                           ELAUGOS   v. DVA


    Whether the DVA fulfilled its duty to assist in her
case is a factual inquiry that we lack the jurisdiction to
review. De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed.
Cir. 2008); Garrison v. Nicholson, 494 F.3d 1366, 1370
(Fed. Cir. 2007). In any event, the record shows that the
regional office informed Mrs. Elaugos both in 1985 and
2005 that survivors of Filipino veterans such as her
husband were not entitled to non-service-connected death
benefits. Because the regional office then proceeded to
separately consider her service connection claim, her
contention that the DVA focused on her death benefits
claim to the exclusion of her service connection claim is
unsupported by the record.

    Mrs. Elaugos also contends that the DVA failed to
presume service connection based on her husband’s
prisoner of war status. There are two problems with that
contention. First, the regional office never determined
that the record supported her husband’s alleged prisoner
of war status. The only document discussing her hus-
band’s prisoner of war status is a June 1, 1965, document
that identifies the date range from April 9, 1942, to Octo-
ber 12, 1942, as “Alleged POW status, not supported.” In
response to her 2006 claim seeking to reopen the service
connection issue, the regional office requested more
evidence about her husband’s alleged prisoner of war
status. She did not respond to that request. Because no
other documents support her contention that her husband
was a prisoner of war, the regional office properly deter-
mined that there was an insufficient factual predicate for
finding presumptive service connection based on prisoner
of war status. The second problem with her contention is
that neither uremia nor nephritis is presumed to be
connected to prisoner of war status. See 38 C.F.R. §§
3.307(a)(5), 3.309. Thus, the prisoner of war allegation
ELAUGOS   v. DVA                                    6


that was first raised in 2006 was not material to her
service connection claim.

   Finding no reversible error, we affirm the Veterans
Court’s decision denying Mrs. Elaugos’s appeal.

   No costs.

                    AFFIRMED